Title: To Benjamin Franklin from Le Roy, [4 or 11 May 1779]
From: Le Roy, Jean-Baptiste
To: Franklin, Benjamin


Mardy au soir [May 4 or 11, 1779]
On aime à se parer de votre nom Mon Illustre confrère et on croit qu’il ne peut qu’être accompagné de la fortune et des succes. En conséquence Un Négociant de Dunkerque qui fait construire au Havre une frégate qu’il veut armer en course dèsireroit lui donner votre nom et qu’elle s’appellat Le Franklin. Mais il n’a point voulu la baptiser de votre nom sans savoir si cela vous conviendroit ayez donc la bonté de me mander mon Illustre confrere si vous y consentez afin que je lui fasse part de cette bonne Nouvelle si toutes fois vous ne voyez rien qui s’y oppose. Je puis vous dire d’ailleurs qu’elle sera commandée par un très brave capitaine. Le Negociant en question s’appelle M. Woïstin et c’est un des plus considèrables et des plus riches de ce pays là. La fregatte sera de 24 piéces de canon il y a des siécles que je n’ai eu l’honneur de vous voir mon Illustre Docteur et je m’ennuie si fort qu’un de ces jours vous me verrez arriver pour vous demander du Thé le matin ou le soir. Adieu Mon Illustre Docteur vous savez combien je vous suis passionnement attaché pour la Vie.
Le Roy

P.S. J’ai envoyé votre memoire ou l’extrait, au moins faut il le dire, a l’abbé Rozier il y aura demain huit jours.

 
Addressed: a Monsieur / Monsieur Franklin / Ministre Plenipotentiaire des / Etats unis de L’Amerique / Septentrionale / à Passy.
Notation: Le Roy.
